DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I: Claims 1-7 and 13-20 in the reply filed on November 18, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction has not been properly established because separate utility for invention II as the types of cells identified in invention I correlate with the types of cells identified in invention II.  This is not found persuasive because as noted prior, Inventions I and II are related as subcombination useable together, and they do not overlap in scope, nor are they obvious variants. Further, the subcombinations are separately usable as explained in the restriction requirement. 
As noted prior, subcombination II has separate utility such as training a classifier to classify cells in an image.  This invention involves computer modeling e.g., machine learning algorithm for this purpose.  In contrast, invention I is an automated classification of cell types in an image – not necessarily confined to the particular cell types nor classification model of invention II, or any reasons to suggest that they should.  Thus, the argument that the cell types in both independent claim groups are correlated has no merit since these are independent, inventive processes with separate and distinct functions and effects. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 and 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/174267 (hereinafter WO ‘267), and further in view of WO 2018/229052 (hereinafter WO ‘052).
Regarding independent claim 1, WO ‘267 discloses a method (Abstract, "the invention relates to an image analysis method for analyzing an IHC tissue sample (100). "), comprising: 
automatically classifying a plurality of cells in an image of a biological sample stained with a histological stain using a classification model (page 4, line 20, "The identification comprises, for example, automatically performing a blob extraction and blob classification operation for automatically classifying pixel regions of the digital image representing a biological feature of a particular type."… "A pixel blob may be classified as tumor cell or non-tumor cell or apoptotic cell etc."). 
WO ‘267 fails to explicitly disclose as further recited, however WO ‘052 discloses the classification model trained with a plurality of automatically-classified pseudo stained images (abstract, “The present disclosure relates to a method for training a deep learning model to obtain histopathological information from images;” page 7, line 22, “the trained deep learning model can then be used for diagnosing and/or classifying cancer from an image of a section of a specimen based on hematoxylin and eosin (H&E) staining. The diagnosing and/or classifying process may be implemented as part of any computer program or system, for example as a system for diagnosing and/or classifying cancer from an image of a section of a specimen based on hematoxylin and eosin (H&E) staining,”) each generated from a respective immunofluorescent image (page 3, line 6, “The first staining protocol may in particular be an IHC staining protocol or an immunofluorescence (IF) staining protocol;” page 7, line 7, “the model may be trained to obtain the histopathological information by recognizing specific immunohistochemistry (IHC)- based or immunofluorescence (IF)-based staining information from the image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘052 in order to train a deep learning model to obtain histopathological information from images (abstract).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, WO ‘267 in the combination further discloses wherein the classifying includes identifying, via the classification model, the plurality of cells in the image and classifying, via the classification model(page 4, line 20, “The identification comprises, for example, automatically performing a blob extraction and blob classification operation for automatically classifying pixel regions of the digital image representing a biological feature of a particular type.”, each identified cell as either a non-tumor cell or a tumor cell (page 4, line 24, "A pixel blob may be classified as tumor cell or non-tumor cell or apoptotic cell etc;" the cells are identified as blobs of pixels, and then further classified according to the model).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, WO ‘267 in the combination further discloses wherein the classifying includes identifying, via the classification model, the plurality of cells in the image and classifying, via the classification model(page 4, line 20, “The identification comprises, for example, automatically performing a blob extraction and blob classification operation for automatically classifying pixel regions of the digital image representing a biological feature of a particular type.”, one or more identified cells as a regulatory T cell (page 12, line 15, "Then, the DBMS or an image analysis program analyzes the computed densities for automatically classifying the spatial data objects into one of a plurality of predefined biomedical feature classes, e.g. into a particular cell type or tissue type, into a particular T-cell subclass like cytotoxic T- cells vs. regulatory T-cells etc"), a cytotoxic T cell (page 12, line 15, "Then, the DBMS or an image analysis program analyzes the computed densities for automatically classifying the spatial data objects into one of a plurality of predefined biomedical feature classes, e.g. into a particular cell type or tissue type, into a particular T-cell subclass like cytotoxic T- cells vs. regulatory T-cells etc"), a B cell, or a macrophage.
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, WO ‘267 in the combination further discloses wherein the classifying includes assigning each cell of the plurality of cells to an identified tissue type (page 25, line 10, "A spatial database operation for selecting all first polygons as tumor cells comprising a second polygon 618 may be performed for quickly identifying all tumor cells in a tissue;" page 3, line 29, "Alternatively, the occurrence and spatial distribution of a particular biomarker, e.g. a membrane protein, an epithelial protein, a cytosolic protein or a nuclear protein within a cell could be determined for classifying the cell type, e.g. classifying the cell type as biomarker-positive or biomarker-negative cell, as tumor or non-tumor cell, as a particular cell type, e.g. a regulatory T-cell or another type of T-cell, as liver cell, blood vessel cell, lung cell or apoptotic cell or the like. The detection of the relative location of biomedical features, e.g. of certain biomarkers may be used for identifying tissue-regions, tumor-regions, cell clusters and their boundaries, anatomical structures such as blood vessels, nerve cells, and the like.").
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, WO ‘267 in the combination further discloses wherein the biological sample is stained with hematoxylin and eosin (H&E) stain (page 9, line 17, " One or more of said images may also correspond to a generic stain, e.g. hematoxylin and/or eosin, used for identifying tissue areas vs. glass-areas of the tissue slide;" page 16, line 24, "The layer 102 may be stained with one or more stains selectively staining specific biomarkers, cells and/or organelles,")
Additionally, WO ‘052 in the combination further discloses wherein the pseudo stained images comprise pseudo H&E stained images (page 3, line 6, “The first staining protocol may in particular be an IHC staining protocol or an immunofluorescence (IF) staining protocol and the second protocol may be a hematoxylin and eosin (H&E) staining protocol,”).
Regarding independent claim 13, the rejection of claim 1 applies directly. Additionally, WO ‘267 in the combination further discloses a computing device (page 18, line 29, "The image processing system 306, e.g. a server or a standard computer, can be connected with the database server 314 via a network 320, e.g. the internet or the intranet. "), comprising: 
a processor (page 18, line 7, "a processor 328"); and 
a memory (page 18, line 7, " a main memory and a non-volatile storage medium and comprises one or more spatial databases 318.") storing instructions executable by the processor to automatically classify a plurality of cells in an image of a biological sample stained with a histological stain using a classification model (page 18, line 11, "Optionally, the system may further comprise an image analysis program 308 hosted on an image processing system 306").
Regarding dependent claim 16, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 4 applies directly. 
Regarding dependent claim 17, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding dependent claim 18, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 19, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 7 applies directly. 
Regarding dependent claim 20, the rejection of claim 13 is incorporated herein. Additionally, WO ‘267 in the combination further discloses wherein the image is acquired with a bright field microscope and associated image capture device (page 17, line 22, “From each of the tissue slides comprising one of the layers, a respective image, typically a monochrome image 106.5-106.7 is taken, e.g. by a fluorescence microscope, a bright field microscope, a slide scanning apparatus or the like. Each of the images of the image set 113 capture meaningful biomedical features that may allow to classify the tumor, provide a prognosis and/or a treatment suggestion.”).

Claim(s) 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘267 further in view of WO ‘052 as applied to claims 1 and 13 above, and further in view of U.S. Publication No. 2020/0388029 to Saltz et al. (hereinafter Saltz).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, WO ‘052 in the combination as a whole discloses wherein the classifying includes entering the image into the classification model (abstract, “The present disclosure relates to a method for training a deep learning model to obtain histopathological information from images;” page 7, line 22, “the trained deep learning model can then be used for diagnosing and/or classifying cancer from an image of a section of a specimen based on hematoxylin and eosin (H&E) staining;” the image must be insert into the deep learning model, in order to classify cancer from the image; Figure 1, element 10 and 11; the images are input into the deep learning algorithm). WO ‘267 and WO ‘052 in the combination as a whole fail to explicitly disclose as further recited. 
However, Saltz  discloses the classification model configured to output a labeled version of the image where each classified cell in the image is labeled with a respective classification determined by the classification model (paragraph 0182, “In certain exemplary implementations, the process implements certain infrastructure consisting of: 1) Path DB: tool for managing images and associated image metadata; 2) FeatureDB: tools for managing image labels, patches, and TIL Maps; 3) TIL Training Tool (also referred to as a viewer or caMicorscope): a web-based or desktop-based tool that can interface with PathDB to display images, capture markups, annotations and labels and load the resulting data into FeatureDB;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Saltz in order to quantify density levels of tumor-infiltrating lymphocytes based on prediction of reconstructed TIL information associated with tumoral tissue image data during pathology analysis (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, WO ‘267 in the combination further discloses further comprising outputting the labeled version of the image for display and/or storage (Figure 3; element 324 "display" and element 326 "analysis result;" page 19, line 9, "The results 326 of this analysis are displayed to the user on a display 324 of the client device.").
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 2 applies directly. 
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 3 applies directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 7,761,240 discloses methods of diagnosing and grading biological tissue images 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668